El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Por medio del presente recurso, la Administración de Co-rrección y Rehabilitación (Administración de Corrección) nos solicita la revisión de la Sentencia emitida por el Tribunal de Apelaciones. El foro apelativo intermedio dictaminó que las Reglas 6, 7,14,16, 20, 23 y 24(C) del Reglamento de Procedimientos Disciplinarios para Confinados y Partici-pantes de Programas de Desvío y Comunitarios(1) son nulas por entender que el Reglamento priva a los confinados de un debido proceso de ley y violenta disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(2)
Examinemos los hechos y el trámite procesal que origi-naron la presente controversia.
I
El 31 de octubre de 2005 entró en vigor el Reglamento de Procedimientos Disciplinarios para Confinados y Parti-cipantes de Programas de Desvío y Comunitarios, Depar-tamento de Corrección y Rehabilitación, Reglamento Núm. 6994 de 29 de junio de 2005 (Reglamento 6994) en todas las instituciones penales de Puerto Rico. Este reglamento fue creado mediante la Ley Núm. 116 de 22 de julio de 1974, conocida como la Ley Orgánica de la Administración de Corrección.(3) Esta agencia alegó que la intención admi-nistrativa al aprobar el Reglamento 6994 fue proveerle a las autoridades carcelarias un mecanismo flexible y eficaz para lograr imponer sanciones disciplinarias a los confina-*610dos, sumariados o personas que se encuentren cumpliendo con algún programa de desvío que incurran en violaciones a las normas disciplinarias de la Administración de Corrección. (4)
El 26 de mayo de 2006, siete confinados, siendo éstos la Sra. Wanda Báez Díaz, el Sr. Leslie J. Olivero González, el Sr. Antonio Vázquez Sánchez, el Sr. Juan Ortiz Vargas, el Sr. Alexis Rivera Delgado, el Sr. Miguel Méndez Mantilla y el Sr. Héctor Tapia Rosado (apelados), presentaron conjun-tamente ante el Tribunal de Primera Instancia una solici-tud de sentencia declaratoria e interdicto permanente en contra de la Administración de Corrección para impugnar el Reglamento 6994. Específicamente, alegaron que el Re-glamento 6994 viola lo dispuesto en la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (L.P.A.U.) respecto a lo siguiente:
(1) El término de la notificación de la vista administra-tiva, porque el Reglamento 6994 dispone que la vista se le notificará al confinado por lo menos un día laborable antes de ésta celebrarse, mientras que la L.P.A.U. provee no me-nos de quince días de anticipación, excepto por causa debi-damente justificada.(5)
(2) El contenido de la notificación de la vista, ya que la L.P.A.U. dispone que se incluya fecha, hora, lugar y propó-sito de la vista, referencias a las citas legales o reglamen-tarias que autorizan la celebración de la vista y los debidos apercibimientos, mientras que el documento oficial utili-zado en estos casos sólo informa fecha, hora y lugar de la vista. (6)
(3) La asistencia de abogado en la vista, porque el Re-glamento 6994 sólo permite la representación legal en las vistas de revocación de programas de desvío, mientras que *611la L.P.A.U. dispone que las partes podrán comparecer por derecho propio o asistidas de abogado.(7)
(4) El descubrimiento de prueba cuando los procedi-mientos son iniciados por la agencia y el derecho a presen-tar prueba a su favor.(8) Los apelados argumentaron que aunque el Reglamento 6994 provee para la presentación de testigos y el derecho a presentar prueba, impone como con-dición que los testigos sean pertinentes y esenciales para el caso, dejando la decisión a discreción del oficial examina-dor de vistas disciplinarias.
(5) El término para solicitar reconsideración, ya que el Reglamento 6994 dispone un término de cinco días y la L.P.A.U. establece veinte días desde el archivo de la notificación.(9)
(6) El derecho a una adjudicación imparcial,(10) debido a que el Comité de Disciplina Institucional se compone del Comandante de la Guardia y de dos empleados de la Ad-ministración de Corrección con funciones de supervisión, uno de los cuales deberá ser empleado civil de la institución.
Además de lo antes expuesto, los apelados sostienen que el Reglamento 6994 es inconstitucional por violar derechos como la no autoincriminación y el debido proceso de ley, porque a pesar de que el Reglamento 6994 dispone que se le advertirá al confinado que le asiste el derecho a guardar *612silencio durante el procedimiento disciplinario,(11) el Regla-mento 6994 también establece que, “[e]l confinado debe ser informado que su silencio será considerado prueba sufi-ciente para [encontrarlo] incurso por el acto imputado”.(12) Por otro lado, en cuanto a los programas de desvío y de libertad bajo palabra, los apelados sostienen que no se cumple con la celebración de una vista inicial para deter-minar causa probable para la revocación del programa antes de la vista final de revocación.
La Administración de Corrección alegó que las violacio-nes imputadas resultan incompatibles con los propósitos del confinamiento y su fin resocializador. Argüyó que los reclamos de los confinados no eran válidos por la necesidad de un procedimiento disciplinario administrativo sumario para asegurar el orden y la seguridad dentro de las insti-tuciones carcelarias. La Administración de Corrección sos-tuvo que el Reglamento 6994 era un “reglamento interno” conforme la L.P.A.U., porque no aplica a la ciudadanía en general. En la alternativa, alegó que el procedimiento dis-ciplinario cumple con la excepción estatuida en la L.P.A.U. sobre los procedimientos adjudicativos de acción inmediata.(13) Justificó los términos de notificación, vista, reconsideración e imposición de medidas por tratarse de confinados imputados de cometer agresiones físicas, mane-jar sustancias controladas, dislocar la armonía institucio-nal, presentar un riesgo de fuga, entre otras que hacen inefectivo un proceso adjudicativo formal.
La Administración de Corrección expuso que el Regla-mento 6994 se creó mediante la adopción de los resultados que arrojaron varios estudios periciales sobre el comporta-miento de los confinados en Puerto Rico, así como de una *613correlación de diferentes reglamentos disciplinarios aplica-dos por estados de la Unión. Además, alegan que el Regla-mento 6994 se adoptó de acuerdo con lo dispuesto en Morales Feliciano v. E.L.A.(14) Ello, debido a que el Tribunal de Distrito Federal para el Distrito de Puerto Rico encon-tró serias deficiencias en los procedimientos disciplinarios dentro de las instituciones penales de Puerto Rico. Dicho foro judicial señaló que las ineficiencias en los procedi-mientos disciplinarios afectan la seguridad en las institu-ciones penales de Puerto Rico. El Tribunal de Distrito Federal para el Distrito de Puerto Rico ordenó que se revisara el reglamento disciplinario para disponer de forma clara y precisa las normas y los procedimientos disciplinarios. El Reglamento 6994 —aquí en controver-sia— se adoptó siguiendo los parámetros establecidos por el Sistema de Prisiones Federales. (15)
La Administración de Corrección alegó que una de las deficiencias del reglamento disciplinario anterior era la ca-rencia de disposiciones que establecieran de forma clara y precisa las conductas que constituían faltas disciplinarias y las sanciones correspondientes. Alegadamente, mientras el pasado reglamento disciplinario estaba en vigor, la reso-lución de un procedimiento disciplinario podía tardarse aproximadamente seis meses, lo que según expresa la Ad-ministración de Corrección, facilitaba el que muchas deter-minaciones se tornaran académicas.
La Administración de Corrección argüyó que lo anterior, en unión a otros factores como permitir la presencia de abogados en los procedimientos disciplinarios, provocaba *614una merma en la presentación de querellas disciplinarias. La Administración de Corrección alegó que durante el tiempo que estuvo en vigor el pasado reglamento discipli-nario, el control de las instituciones penales permanecía, prácticamente, en poder de los confinados. Esto, en detri-mento de la rehabilitación de los confinados, así como de la seguridad carcelaria y de la ciudadanía en general por el peligro latente de fuga.
El 16 de febrero de 2007, luego de varios trámites pro-cesales, la Administración de Corrección presentó una mo-ción ante el Tribunal de Primera Instancia en la cual soli-citó la desestimación del caso. Fundamentó su solicitud en que los aquí apelados no habían agotado los remedios administrativos. El foro primario declaró NO HA LUGAR la referida moción y determinó que los hechos particulares de este caso justificaban preterir el trámite administrativo. El Tribunal de Primera Instancia entendió que el ejercicio hermenéutico sobre si el Reglamento 6994 cumple con las disposiciones de la L.P.A.U. y con la jurisprudencia consti-tucional aplicable es un asunto de estricto derecho que hace innecesaria la pericia administrativa.
El 7 de diciembre de 2007, el Tribunal de Primera Ins-tancia determinó en su Sentencia Declaratoria que los pro-cedimientos adjudicativos dispuestos en el Reglamento 6994 tienen que ser de naturaleza formal y cumplir con las garantías mínimas provistas por la L.P.A.U. para todo pro-cedimiento adjudicativo formal. El foro judicial primario declaró nulas las disposiciones del Reglamento 6994 con-cernientes al proceso de notificación de querellas, descubri-miento de prueba, reconsideración de resoluciones y la composición del Comité Disciplinario^16) Ello, por entender que el Reglamento 6994 es contrario a las disposiciones de la L.P.A.U. Además, el Tribunal de Primera Instancia re-solvió que las disposiciones reglamentarias sobre la revo-*615cación de los programas de desvío violan los parámetros constitucionales del debido proceso de ley.
Además, a la Sentencia Declaratoria, el Tribunal de Pri-mera Instancia emitió un interdicto permanente que le prohibía a la Administración de Corrección actuar en contra de lo dispuesto en su Sentencia, bajo apercibimiento de desacato. El foro primario le ordenó a la Administración de Corrección comenzar un proceso de enmiendas reglamen-tarias al Reglamento 6994, conforme a lo dispuesto en su Sentencia Declaratoria.
Inconforme con dicha determinación, la Administración de Corrección acudió ante el Tribunal de Apelaciones. El 22 de mayo de 2008, el foro apelativo intermedio confirmó, por los mismos fundamentos, la Sentencia Declaratoria así como todas las órdenes emitidas por el Tribunal de Pri-mera Instancia.
Insatisfechos con el dictamen del Tribunal de Apelacio-nes, la Administración de Corrección acude ante nos para alegar la comisión de los errores siguientes:
Erró el Honorable Tribunal de Apelaciones al invalidar el Re-glamento de Disciplina del Departamento de Corrección y Re-habilitación de 29 de junio de 2005, Reglamento Núm. 6994. Erró el Honorable Tribunal de Apelaciones al concluir que los procedimientos administrativos de la Administración de Co-rrección no cumplen con adecuadas garantías constitucionales. Apelación, pág. 9.
HH I — I
Antes de comenzar la evaluación de los errores señala-dos es forzoso analizar otros hechos acontecidos durante la tramitación del caso de marras ante este Tribunal. Veamos.
A inicios del 2009, el confinado Sr. Marcelino Acevedo Bayón demandó a la Administración de Corrección impug-nando varias disposiciones del Reglamento 6994. En dicho caso, el Tribunal de Primera Instancia le ordenó a la Ad-*616ministración de Corrección no aplicar el Reglamento 6994, de lo contrario la encontraría incurso en desacato porque el foro primario había determinado previamente la nulidad del Reglamento 6994 en Edgardo Acevedo Bayón v. Admi-nistración de Corrección.(17) Tales sentencias advinieron finales y firmes. En cumplimiento con la orden del Tribunal de Primera Instancia, la Administración de Corrección emitió la Orden Administrativa Núm. DCR-2009-05. Dicha Orden Administrativa eliminó el Reglamento Núm. 6994 y activó el reglamento disciplinario anterior.
Por lo antes expuesto, los apelados presentaron ante este Tribunal un escrito informativo donde argumentaron que el caso era académico por el cambio de reglamentación aplicable. Ante esa situación, le concedimos un término de treinta días al Procurador General para que se expresara sobre el escrito presentado por los aquí apelados. El 23 de junio de 2009, mientras el término concedido transcurría, la Administración de Corrección emitió la Orden Adminis-trativa Núm. AC-2009-03. En esta Orden Administrativa se restableció el Reglamento 6994. Luego, el Procurador General presentó su moción en cumplimiento de orden e informó que el caso de marras no se había tornado acadé-mico porque las actuaciones de la Administración de Co-rrección evitaron que la encontraran incurso en desacato mientras este Tribunal resolvía el presente caso.
No obstante, el 23 de septiembre de 2009, la Administra-ción de Corrección presentó en el Departamento de Estado un nuevo reglamento disciplinario (Reglamento 7748), el cual entró en vigor el 23 de octubre de 2009. (18) Por lo anterior, el 13 de noviembre de 2009, los apelados presenta-ron ante nos una Solicitud Parcial de Desestimación por Academicidad. Ante esta situación, el 25 de noviembre de *6172009 emitimos una Resolución en la cual, nuevamente, le concedimos un término de veinte días al Procurador General para que expresara su posición sobre la academicidad del caso. El 21 de diciembre de 2009, el Procurador General presentó su Escrito en Cumplimiento de Resolución. En dicho escrito, el Procurador General aceptó como cierta la academicidad parcial de algunas de las controversias que estaban ante la consideración de este Tribunal.
En suma, los apelados alegan que aún quedan latentes las controversias sobre el derecho de abogado en los proce-dimientos disciplinarios y el derecho a presentar evidencia en las vistas disciplinarias. De otra parte, la Administra-ción de Corrección, mediante el Procurador General, alega que además de las dos controversias anteriores queda pen-diente resolver si el reglamento disciplinario aplicable a los miembros de la población correccional es un reglamento legislativo o interno.
I — I HH H-1
La doctrina de academicidad agota los límites de la función judicial. (19) Si una controversia ante la consideración de un tribunal se torna académica, ya sea por cam-bios fácticos o judiciales durante el trámite procesal del caso, la acción deja de ser justiciable, pues la sentencia no tendría efecto legal y resultaría consultiva. (20) La doctrina de academicidad requiere que durante todas las etapas de un procedimiento adversativo, incluso en la etapa de apelación o revisión, exista una controversia genuina entre las partes.(21)
Sin embargo, la doctrina de academicidad tiene las ex-cepciones siguientes: cuando se plantea una cuestión recu-*618rrente; si la situación de hechos ha sido modificada por el demandado pero sin características de permanencia; cuando subsisten consecuencias colaterales, y cuando un tribunal certifica un pleito de clase y el caso se torna aca-démico para un miembro de la clase mas no para el repre-sentante de la misma.(22) La academicidad puede ser ale-gada en cualquier momento del procedimiento judicial y, una vez constatada, impide resolver el caso en sus méritos. (23)
Habiendo examinado la Solicitud de Desestimación Parcial por Academicidad presentada por los apelados y el Escrito en Cumplimiento de Resolución presentado por la Administración de Corrección, concluimos que las contro-versias respecto al Reglamento 6994 son académicas, ya que la Administración de Corrección presentó ante el Departa-mento de Estado un nuevo reglamento disciplinario: el Re-glamento 7748.
Hemos expresado que los reglamentos de la Administra-ción de Corrección merecen nuestra deferencia en cuanto a su adopción y puesta en vigor, pues es la entidad con la encomienda de mantener el orden en las instituciones car-celarias bajo su jurisdicción.(24) Además, en el caso ante nos no se cumple con ninguna excepción sobre academicidad. No obstante, subsisten controversias justiciables ante nues-tra consideración, que surgen de las disposiciones del Re-glamento 7748 que permanecen, esencialmente, iguales a las del Reglamento 6994. Las controversias son las siguien-tes: ¿Es el Reglamento 7748 un reglamento interno como alega la Administración de Corrección o es un reglamento formal de tipo legislativo como arguyen los apelados? ¿El Reglamento 7748 viola el debido proceso de ley de los su-*619mariados o confinados por no permitirles representación legal en el proceso disciplinario, así como tampoco presen-tar prueba a su favor? Veamos.
IV
Las agencias tienen el deber de especificar, mediante reglamentación, los criterios esbozados de forma muy general en la legislación para evitar una aplicación arbitraria e injusta y proveer guías adecuadas para que las partes afectadas por las acciones de la agencia administrativa estén debidamente informadas del estado de derecho vigente. (25) Para definir y delimitar el poder de reglamentación delegado a una agencia administrativa, hay que analizar lo siguiente: si la ley orgánica autoriza la acción administrativa; si se delegó el poder de reglamentación; si el reglamento recae sobre los poderes que delegó la Asamblea Legislativa a la agencia; si al aprobarse la reglamentación se cumplió con las normas estatutarias, y si el reglamento es arbitrario o caprichoso.(26)
La Ley Orgánica de la Administración de Corrección faculta a dicha agencia a “[a]probar, enmendar y derogar reglamentos” para cumplir con lo estatuido en su Ley Orgánica.(27) La Asamblea Legislativa le delegó, taxativamente, a la Administración de Corrección el poder de establecer la reglamentación necesaria para sancionar a los miembros de la población correccional por mala conducta. La Sec. 1163 de la Ley Orgánica de la Administración de Corrección, supra, dispone, en lo pertinente, lo siguiente:
El Administrador adoptará ... un reglamento para la conce-sión, disfrute, rebaja y cancelación de los abonos ... en el cual establecerá, entre otros, lo siguiente:
*620(b) aquellos actos perpetrados por el confinado que constitu-yan mala conducta, clasificándolos por la seriedad y gravedad de los actos y la sanción que éstos conllevan, las cuales inclui-rán amonestación, rebaja o cancelación parcial o total de abo-nos;
(c) el sistema de evaluación de la conducta de los confinados que dé lugar a la concesión, disfrute, suspensión, rebaja y can-celación de los abonos;
(e) el procedimiento que utilizará para la concesión, dis-frute, suspensión, rebaja y cancelación de los abonos que ga-rantice el debido proceso de ley ....(28)
De acuerdo con dicha autoridad, la Administración de Corrección aprobó el Reglamento 7748. Tal actuación cum-plió a cabalidad con los criterios establecidos por la L.P.A. U. para la aprobación de reglamentos según demues-tran las partes. (29) Con la aprobación del Reglamento 7748 se quiso promover la seguridad y el orden en las institucio-nes penales de Puerto Rico, siguiendo el claro mandato de la Asamblea Legislativa.
V
Establecido el poder de reglamentación que posee la Ad-ministración de Corrección, procede discutir si el Regla-mento 7748 es un reglamento interno o legislativo. Veamos.
En Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993), expresamos que una regla legislativa crea derechos, impone obligaciones y establece un patrón de conducta que tiene fuerza de ley. Es una regla que la agencia aprueba para darle contenido sustantivo o detallado, o de algún otro modo complementar la ley. (30) Los reglamentos legislativos tienen un efecto sustantivo y obligatorio sobre *621los derechos de las personas a las cuales se les aplique la reglamentación(31) De igual forma, los reglamentos legis-lativos aplican tanto a los individuos como a las agencias que los promulgan porque éstas no pueden actuar en contra del mismo por considerarse dicha actuación como ultra vires.(32)
En cuanto a los reglamentos internos, la L.P.A.U. los define de la manera siguiente: “[r]eglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o los procedimientos o prácticas disponibles para el público en general”.(33) Por ello, los reglamentos internos no tienen que cumplir con las disposiciones procesales requeridas por la L.P.A.U. Lo anterior, siempre y cuando no afecten de forma directa y sustancial derechos, procedimientos o prácticas para la ciudadanía en general.(34) El propósito de las reglas o los reglamentos internos es mantener la flexibilidad de los procedimientos ante la agencia administrativa siempre que no se afecten los derechos de alguna parte.(35)
Los reglamentos internos están dirigidos a la organiza-ción interna de las agencias administrativas. Se persigue otorgarles libertad a las agencias administrativas para que organicen sus operaciones internas.(36) En suma, los regla-mentos internos abarcan aquellas acciones de las agencias administrativas que no afecten derechos o intereses de las partes.
*622La mera clasificación de un reglamento como legislativo o interno no es determinante. Para determinar si una regla o un reglamento es legislativo o interno se utiliza el examen del "impacto sustancial” {substancial impact test). Si la reglamentación modifica derechos sustantivos o crea obligaciones, estamos ante un reglamento legislativo.(37)
Un examen integral a las disposiciones del Reglamento 7748 demuestra que la Administración de Corrección estableció un mecanismo disciplinario uniforme de aplicación general en todas las instituciones penales bajo su jurisdicción. Además, el Reglamento 7748 considera imponer sanciones civiles por el incumplimiento de sus disposiciones. Concluimos que el Reglamento 7748 es un reglamento formal de tipo legislativo. Ello, no porque el Reglamento 7748 afecte los derechos de los confinados, sumariados o personas que se encuentren disfrutando de algún programa de desvío o de sentencia suspendida, sino porque tiene un efecto sustancial en los intereses de éstos.
La eliminación de las bonificaciones tiene como resultado que el confinado pase más tiempo en prisión. De igual forma, el Reglamento 7748 aplica a personas que se encuen-tran disfrutando de algún programa de desvío o de senten-cia suspendida. Estas personas gozan de -unos beneficios que, de ser suspendidos, repercutirían sustancialmente en ellas. Ello, por la extensión de su condena, además de los posibles efectos colaterales que estos individuos pueden sufrir.
VI
Establecido que el Reglamento 7748 es un reglamento formal de tipo legislativo, es nuestro deber analizar si el Reglamento 7748 cumple con el debido proceso de ley.
*623El debido proceso de ley aplica cuando hay una privación de un derecho propietario, libertario o de vida.(38) No obstante, en el derecho administrativo el debido proceso de ley no tiene la misma rigidez que en la esfera penal. Esto se debe a la necesidad que tienen las agencias de regular las áreas que le ha delegado la Asamblea Legislativa debido a su peritaje en el campo. Aún así, el procedimiento adjudicativo debe ser justo y equitativo.(39) Para determinar si un procedimiento administrativo de tipo adjudicativo cumple con los requisitos constitucionales del debido proceso de ley, hay que analizar los factores siguientes: el interés privado que puede resultar afectado por la actuación oficial; el riesgo de una determinación errónea debido al proceso utilizado y el valor probable de garantías adicionales o distintas, y el interés gubernamental protegido en la acción sumaria, incluso los cargos fiscales y administrativos que conllevaría imponer otras garantías procesales. (40)
El Tribunal Supremo de Estados Unidos dictaminó que los procesos disciplinarios contra confinados no constituyen parte integral del procesamiento criminal, por ello no aplican plenamente las garantías del debido proceso de ley.(41) El debido proceso de ley requerido en los procedimientos disciplinarios institucionales tiene que ser flexible y dependerá de los intereses afectados por la acción gubernamental.(42) El máximo foro federal reconoció la necesidad legítima de las instituciones correccionales de salvaguardar la seguridad de los confinados, eludiendo determinados requerimientos administrativos que en la práctica *624resultan onerosos y podrían ser susceptibles de manipula-ción, evitando así la rehabilitación del confinado.(43)
Cuando un confinado pierde las bonificaciones por buena conducta, las garantías mínimas del debido proceso de ley aplicables a las vistas disciplinarias para confinados son las siguientes: notificación escrita; oportunidad de presentar testigos y evidencia documental en su defensa, siempre que no atente contra la seguridad de la institución penal, y un informe escrito que exponga los hechos, fundamentados con evidencia y las razones que motivaron la acción disciplinaria.(44) La imposición de mayores garantías procesales constituiría una carga indebida para procesos adjudicativos que, por sus circunstancias particulares, se efectúan en un área altamente sensitiva y requieren que se actúe con premura.(45)
VII
Según lo antes expuesto, ¿cumplen las disposiciones re-glamentarias en controversia con el debido proceso de ley en su vertiente sustantiva y procesal? Nos es forzoso con-testar tal interrogante afirmativamente. Veamos.
En Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986), discutimos la extensión de ciertos derechos que cobijan a los confinados. En dicha ocasión, expresamos que las situaciones que afectan a las instituciones carcelarias obligan a la Administración de Corrección a establecer un régimen disciplinario riguroso. Tal régimen disciplinario debe buscar la protección del orden público así como la de los propios reclusos.(46) En suma, en Pueblo v. Falú Martínez, supra, expresamos que aunque los confinados no se *625encuentran del todo fuera del alcance de la Constitución “poseen aquellos derechos que no resulten incompatibles [con el] confinamiento”. (47)
En Wolff v. McDonnell, 418 U.S. 539 (1974), el Tribunal Supremo de Estados Unidos determinó que los confinados, por estar en prisión, no son despojados de sus derechos. Ahora bien, el máximo foro judicial determinó que los confi-nados sufren una disminución en sus derechos por las exi-gencias institucionales existentes en el régimen penal. (48)
Por lo expuesto, el Tribunal Supremo de Estados Unidos negó reconocer un derecho de asistencia de abogado a los confinados que enfrenten procesos disciplinarios que puedan culminar con la cancelación de bonificaciones gana-das por buena conducta. El máximo Foro judicial determinó que permitir que los abogados representen a los confinados en las vistas disciplinarias afectaría el funcionamiento de los procedimientos disciplinarios. Ello, por maximizar el ca-rácter adversativo de las vistas disciplinarias, imposibili-tando que el mecanismo de las vistas sea ágil y flexible. Lo anterior actúa en detrimento de la seguridad y el orden en las prisiones.(49)
En Alamo Romero v. Adm. Corrección, supra, nos expre-samos sobre el derecho de abogado en los procedimientos disciplinarios para confinados. En síntesis, expresamos, en parte, lo siguiente:
[N]o podemos soslayar la importancia que reviste el interés en preservar la seguridad y el orden en las instituciones car-celarias del país [sic]. Ya anteriormente hemos expresado que las prisiones son lugares de cautiverio involuntario cuya peli-grosidad y la protección de los empleados, personal adminis-trativo, visitantes y de los propios reclusos obligan a que se tomen rigurosas medidas de seguridad. Pueblo v. Falú Hernández, supra en la pág. 836. El interés en proteger a los *626miembros del sistema carcelario exige flexibilidad y prontitud en los procedimientos disciplinarios dirigidos a castigar la con-ducta prohibida de los confinados. Si bien dicha flexibilidad administrativa no puede prestarse para la abdicación de las protecciones que reconoce nuestro ordenamiento, es preciso formular un balance entre ambos intereses. Al hacerlo, debe-mos también considerar nuestras expresiones pasadas en el sentido de que la Administración de Corrección merece defe-rencia en la adopción y puesta en vigor de sus reglamentos pues es la entidad con la encomienda de preservar el orden en las instituciones carcelarias. Cruz Negrón v. Adm. de Corrección, 164 D.P.R. 341 (2005).
A la luz de lo anterior, resolvemos que los confinados que no se encuentren participando de un Programa de Desvío, Comu-nitario o de Pases Extendidos [sic] no tienen derecho a asisten-cia de abogado en procedimientos ... disciplinarios de la Ad-ministración de Corrección ...y que, por tanto, la disposición impugnada debe sostenerse a la luz del debido proceso de ley.
Por lo expuesto, no le asiste la razón a los apelados. Concluimos que la falta de representación legal en las vistas disciplinarias, que no sean para la cancelación de sen-tencias suspendidas o programas de desvío, no viola el de-bido proceso de ley.
VIII
Los apelados alegan que el Reglamento 7748 viola el de-bido proceso de ley por negarles a los confinados un derecho de presentar prueba a su favor. No les asiste la razón.
El Reglamento 7748 establece que las vistas disciplina-rias son un procedimiento de adjudicación informal donde el querellado tiene la oportunidad de escuchar y refutar las violaciones disciplinarias imputadas en su contra.(50) El Reglamento 7748 permite que el investigador de vistas en-treviste a los testigos que solicite el confinado.(51) El inves-tigador de vistas será responsable de registrar todas las *627declaraciones de los testigos de forma exacta y detallada. De igual forma, se les permite a los testigos presentar su declaración por escrito.(52)
Por otro lado, el Reglamento 7748 permite que el inves-tigador de vistas asista al confinado durante la vista disciplinaria. La asistencia que el investigador de vistas puede brindarle al confinado puede incluir obtener decla-raciones de testigos, información relacionada con el proce-dimiento disciplinario y la presentación de documentos del oficial querellante y otros miembros del personal.(53) El Re-glamento 7748 también le permite al confinado hacer de-claraciones, presentar prueba a su favor o guardar silencio. Es importante mencionar que se prohíbe comentar o utili-zar el silencio del confinado querellado en su contra.(54)
No obstante, entendemos pertinente discutir la alega-ción de los apelados en relación con que el oficial examina-dor de vistas disciplinarias tiene la potestad de decidir qué testimonios admitir en la vista.(55) El oficial examinador de vistas disciplinarias tiene la obligación de considerar toda la prueba presentada en la vista disciplinaria y su decisión tiene que basarse en los méritos de la prueba presentada y emitirá la resolución correspondiente.(56) La violación a las normas disciplinarias debe probarse a base de la prepon-derancia de la prueba.(57) La resolución que emita el oficial examinador de vistas disciplinarias debe apercibirle al confinado de su derecho a solicitar una reconsideración y el término aplicable para ejercer ese derecho.(58) Además de lo expuesto, para subsanar cualquier error administrativo, el *628confinado tiene el derecho de solicitar una revisión judicial de decisión administrativa.(59)
Tanto el oficial examinador como el confinado quere-llado pueden solicitar la presencia de testigos, siempre y cuando éstos posean información pertinente y estén disponibles.(60) De igual forma, el oficial examinador dis-crecionalmente puede citar testigos externos, solamente, cuando sea necesario y favorable para el confinado. El ofi-cial examinador tiene el deber de sopesar si la presencia de dicho testigo puede constituir un riesgo para la seguridad institucional o del propio testigo.(61) Si el oficial examina-dor excluye algún testimonio, tiene la obligación de docu-mentar las razones para la exclusión.(62)
El Reglamento 7748 dispone que un confinado quere-llado tiene un derecho a presentar prueba a su favor. No obstante, la presencia de los testigos no puede poner en riesgo la seguridad institucional, la del confinado quere-llado o la de cualquier otra persona.(63) Si un confinado querellado solicita la presencia de un testigo y éste se niega razonablemente a declarar en persona, se le concede un término de cinco días para que pueda presentar su de-claración por escrito. La declaración escrita será recopilada por el investigador de vistas.(64)
La cantidad de testigos a presentarse en una vista disci-plinaria depende de las circunstancias particulares de cada querella y de la pertinencia de la información que éstos posean.(65) El oficial examinador de vistas disciplinarias puede excluir declaraciones o rehusar llamar a declarar a un testigo por los fundamentos siguientes: (1) el testimonio *629no es pertinente; (2) el testimonio es innecesario, o (3) cuando la declaración resultaría en prueba acumulativa(66)
El Reglamento 7748 le provee a los confinados las ga-rantías mínimas que establece nuestro ordenamiento jurídico. Los derechos mínimos que tienen que garantizár-seles son los siguientes: (i) notificación adecuada de los cargos, querellas o reclamos en su contra; (2) celebración de una vista informal de tipo adjudicativo; (3) presentación de evidencia; (4) adjudicador imparcial-, (5) decisión basada en la evidencia contenida en el expediente-, (6) reconsidera-ción de una decisión adversa, y (7) revisión judicial de una decisión adversad(67)
Examinadas las disposiciones procesales contenidas en el Reglamento 7748 y de acuerdo con la jurisprudencia antes citada, determinamos que dicha reglamentación cumple con las garantías mínimas del debido proceso de ley. Consecuentemente, el procedimiento adjudicativo disciplinario dispuesto en el Reglamento 7748 no constituye una actuación arbitraria o caprichosa que atente contra las garantías procesales mínimas que requiere el debido proceso de ley. La actuación de la Administración de Corrección se justifica por el interés legítimo de preservar la seguridad y el orden en las instituciones penales bajo su jurisdicción. Todo ello dirigido a lograr una rehabilitación o resocialización del confinado o persona que se encuentre en algún programa de desvío.
No podemos pretender que a la población correccional se le brinde un proceso convencional de adjudicación formal con las dilaciones y consecuencias que ello implica. La Ad-ministración de Corrección tiene la difícil tarea de manejar constantemente situaciones como agresiones físicas a otros confinados, a sí mismos o a los oficiales de custodia, ma-nejo de sustancias controladas, motines, fugas o riesgo de *630las mismas, entre otros tipos de atentados en contra de la armonía y seguridad en las instituciones penales y de la ciudadanía en general por el peligro latente de fuga.

Concluimos que los confinados tienen vasta oportunidad de presentar prueba a su favor dentro del procedimiento disciplinario el cual es un procedimiento adjudicativo informal.

IX
Por todo lo antes expuesto, se modifica la Sentencia emi-tida por el Tribunal de Apelaciones y se le permite a la Administración de Corrección continuar implantando el Reglamento 7748 según lo aquí pautado. Apercibimos a la Administración de Corrección que cualquier enmienda o aprobación de un nuevo reglamento disciplinario tiene que cumplir con el procedimiento de reglamentación formal dis-puesto en la L.P.A.U.
El Juez Presidente Señor Hernández Denton concurrió con el resultado sin opinión escrita. La Juez Asociada Se-ñora Rodríguez Rodríguez no intervino.

(1) Departamento de Corrección y Rehabilitación, Reglamento Núm. 6994 de 29 de junio de 2005.


(2) 3 L.P.R.A. sec. 2101 et seq.


(3) 4 L.P.R.A. sec. 1101 et seq.


(4) Véase Apéndice, págs. 77-78.


(5) 3 L.P.R.A: sec. 2159.


(6) Íd.


(7) Íd. En Álamo Romero v. Adm. de Corrección, 175 D.P.R. 314 (2009), este Tribunal pautó que los confinados, que no se encuentren participando de un pro-grama de desvío, comunitario o de pases extendidos, no tienen derecho a la asistencia de abogado en los procedimientos disciplinarios de la Administración de Corrección. Para la revocación de algún programa de desvío o de sentencia suspendida, véase Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985).


(8) 3 L.P.R.A. secs. 2158 y 2151(2)(B).


(9) 3 L.P.R.A. sec. 2165. Este asunto fue atendido y resuelto por este Tribunal en López Rivera v. Adm. de Corrección, 174 D.P.R. 247 (2008). En el referido caso pau-tamos que el término aplicable para presentar una solicitud de reconsideración de una determinación final de un procedimiento disciplinario es el término dispuesto en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), veinte días.


(10) 3 L.P.R.A. sec. 2151(2)(C).


(11) Reglas 9(G)(2)(a) y 10(B)(1)(a) del Reglamento de Procedimientos Discipli-narios para Confinados y Participantes de Programas de Desvío y Comunitarios, Departamento de Corrección y Rehabilitación, Reglamento Núm. 6994 de 29 de junio de 2005 (Reglamento 6994).


(12) Reglas 9(G)(2)(b) y 10(B)(1)(b) del Reglamento Núm. 6994, supra.


(13) 3 L.P.R.A. sec. 2167.


(14) Morales Feliciano v. Acevedo Vilá, 2007 C.D.P.R. , resuelta el 13 de diciem-bre de 2007, disponible en Lexis el 27 de octubre de 2009; Morales Feliciano v. Rossello Gonzalez, 775 F. Supp.2d 487 (D.C. P.R. 2000); Morales Feliciano v. Hernandez Colon, 775 F. Supp. 487 (D.C. P.R.1991); Morales Feliciano v. Hernandez Colon, 697 F. Supp. 37 (D.C. P.R. 1988); Morales Feliciano v. Hernandez Colon, 697 F. Supp. 26 (D.C. P.R. 1987); Morales Feliciano v. Hernandez Colon, 672 F. Supp. 627 (D.C. P.R. 1987); Feliciano v. Barcelo, 672 F. Supp. 591 (D.C. P.R. 1986); Feliciano v. Barcelo, 605 F. Supp. 967 (D.C. P.R. 1985); Feliciano v. Barcelo, 497 F. Supp. 14 (D.C. P.R. 1979).


(15) Federal Bureau of Prisions.


(16) Según se deduce de la Sentencia que dictó el Tribunal de Primera Instancia, las reglas anuladas son las siguientes: Reglas 6, 7, 14, 16, 20, 23 y 24(C).


(17) LPE-2007-0032.


(18) Reglamento Disciplinario para la Población Correccional, Departamento de Corrección y Rehabilitación, Reglamento Núm. 7748 de 23 de septiembre de 2009 (Reglamento 7748).


(19) Angueira Navarro v. J.L.B.P., 151 D.P.R. 605 (2000); Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).


(20) Angueira Navarro v. J.L.B.P., supra; RBR Const., S.E. v. A.C., 149 D.P.R. 836 (1999); El Yocero v. Junta de Planificación, 121 D.P.R. 115 (1988).


(21) Íd.


(22) Angueira Navarro v. J.L.B.P., supra; El Vocero v. Junta de Planificación, supra; Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995).


(23) Véase Notas, Cases Moot on Appeal; A limit on the Judicial Power, 103 (Núm. 6) U. Pa. L.Rev. 772 (1955).


(24) Álamo Romero v. Adm. Corrección, supra; Cruz v. Administración, 164 D.P.R. 341 (2005).


(25) Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).


(26) Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996).


(27) 4 L.P.R.A. secs. 1113(l) y 1163.


(28) 4 L.P.R.A. sec. 1163.


(29) Véase Solicitud de desestimación parcial por academicidad, pág. 5.


(30) Íd.


(31) D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, Cap. 3, Sec. 3.3, pág. 123.


(32) Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750 (1999); T-Jac, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999); Montoto v. Lorie, 145 D.P.R. 30 (1998).


(33) 3 L.P.R.A. sec. 2102(1)(1).


(34) J.A. Echevarría Vargas, Derecho Administrativo Puertorriqueño, San Juan, Ed. Situm, 2007, pág. 76.


(35) B. Schwartz, Administrative Law Treatise, 3ra ed., Boston, Little, Brown and Co., 1991, Sec. 4.12, pág. 197.


(36) Amer.: Hasp. Ass’n v. Bowen, 834 F.2d 1037 (Cir. D.C. 1987).


(37) Véanse: Pennsylvania v. U.S., 361 F. Supp. 208 (D. M.D. Penn. 1973); National Motor Freight Traffic Assn., Inc., et al. v. United States et al., (D. D.C. 1967), confirmado en 393 U.S. 18 (1968).


(38) Art. II, Sec. 7, Const. E.L.A., Tomo 1; Emda. XIV, Const. EE. UU., L.P.R.A., Tomo 1.


(39) U. Ind. Emp. A.E.P. v. A.E.P., 146 D.P.R. 611 (1998).


(40) Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Torres v. Junta, 161 D.P.R. 696 (2004).


(41) Ponte v. Real, 471 U.S. 491 (1985); Wolff v. McDonnell, 418 U.S. 539, 556 (1974).


(42) Superintendent v. Hill, 472 U.S. 445, 454 (1985).


(43) Art. VI Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1; Superintendent v. Hill, supra, págs. 454-455.


(44) Superintendent v. Hill, supra, pág. 454.


(45) Íd., pág. 456.


(46) Pueblo v. Falú Martínez, 116 D.P.R. 828, 836 (1986).


(47) Íd., citando a Hudson v. Palmer, 468 U.S. 517, 524 (1984).


(48) Wolff v. McDonnell, 418 U.S. 539 (1974).


(49) Íd.


(50) Reglamento 7748, supra, R. 4(29).


(51) Íd., R. 11B(1).


(52) Íd., R. 11B(5).


(53) Íd., R. 13J.


(54) Íd., R. 13K.


(55) Íd., R. 13L.


(56) Íd., R. 14B.


(57) Íd.


(58) Íd., R. 14C(2).


(59) Íd, R. 20.


(60) Íd, R. 15A.


(61) Íd.


(62) Íd, R. 15B.


(63) Íd, R. 15G.


(64) Íd, R. 15H.


(65) Íd, R. 15J.


(66) Íd.


(67) López Rivera v. Adm. de Corrección, supra; Baerga Rodríguez v. F.S.E., 132 D.P.R. 524 (1993).